Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 30, 35, and 40 are withdrawn from further consideration. Applicant made the election of Group C, directed to the embodiment with the strap being the inside strap 20, with traverse, in the response dated 07/09/2021 is acknowledged.  It is also noted that applicant made a false statement before prosecution that claims 30, 35, and 40 in combination with case readable on the elected species.    
	It is noted that Applicant traverse the whether or not an "attachment case" is on the inside or outside of a bag is not a serious burden on examination when used in combination with the strap in Group C.   It is noted that independent claims 21 and 34 recite broadly strap and a bag.  As disclosed, the independent claims are readable on various searchable elements on a bag including a handle, a shoulder straps, a retaining strap, etc.  the combination with a case would add further burden on the examiner since the handle, a shoulder straps, a retaining strap would require numerous searches on the following classes and/or subclasses: the retaining strap (by itself would have searched in A45C subclasses 13/00, 13/02, 2013/025, 2013/026, 13/03, 13/10, 2013/1015, 13/1038-2013/1061, A45c13-30-2013/303.  The shoulder strap must be searched in class A45F 3/14 2003/142, 2003/144, 2003/146, 2003/148.  The handle must be searched in class A45F 5/10, 2005/1006, 2005, 1066, B65D 25/28, 25/2873.  The combination with a case requires further searches in A45F2005/108, 2005/1086, and A45C 7/005, 7/0086, 7/0045, 7/009, B65D 55/00, 63/00, 63/10 etc.  Contrary to applicant’s assertion, the combination 
	Nevertheless, if claims directed to the subcombination of a strap is allowable, the claim in combination with a case can be rejoined at the end of prosecution.
It is unclear whether claim 33 are readable on the elected species.  Claim 33 recites a strap between the first and second slot on the bag.   It seems that applicant is making a false statement that this claim readable on the elected embodiment.  If applicant disagrees, please explain how the elected embodiment of strap 20 readable on the claim.

Claims 21, 22, 25-27, 29, 31, 34, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seeman (2781113).  Seeman teaches a bag with a strap including a slot disposed on the first end of the strap at 28, wherein the strap is installed in the bag such that the first end of the strap is disposed within an interior portion of the bag, a portion of the strap is disposed on an exterior of the bag at 25, and a second end of the strap is disposed within the interior portion of the bag at 32.   Note that the claim does not exclude other element being attached to the strap. 
Regarding claim 26, note the same slot on the other end of strap.

Regarding claims 29, and 39, note plural straps 25. 

Claims 21, 22, 23-26, 29, 31-34, 36, 37, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winters et al. (3927812).  Winters teaches a bag, straps 29 with first end having a slot, the first end of the strap is disposed within an interior of the bag, a portion of the strap is disposed on a exterior of the bag and the second end of the strap is disposed within the interior portion of the bag in figs. 1 and 2.
Regarding claim 23, note the fasteners being the slot 24 along the top interior of the bag.

Claims 21-27, 29, 31-34, 36, 37, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simhony et al. (8092087).  Simhony teaches a bag with a strap including a slot on a first end and second end at 31 and the first and second ends of the strap is disposed within an interior (fig. 10).

Claims 21, 22, 25, 26, 27, 29, 31-34, 36, 37, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi (JP2002266657).  Yamaguchi teaches a bag with a strap including a slot on a first end (note that either the female 9 has a slot for mating with the male portion and the male has a slot between the protrusions 7) and second end and the first and second ends of the strap is disposed within an interior (fig. 10).
Claims 21-27, 29, 31-34, 36, 37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi figs. 5 and 6 in view of  Simhony or Dwyer (1468711) or Marquez-Botome (9038679).  Yamaguchi figs. 5 and 6 teaches strap mating with fastener hook .

Claims 21-23, 25-27, 31-34, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Commons (3023793).  Commons teaches a strap and slot (the hole where the fastener 18 going through) and fasteners 18 on the interior (note fastener is on the inside of portion 5.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541.  The examiner can normally be reached on 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733